Citation Nr: 9923960	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-43 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for spondylolisthesis pars 
defect L5/S1, with mild compression fracture T12 and 
degenerative changes L5, spondylosis C6-7 (claimed as a back 
condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to June 1978.  
He had subsequent service in the reserves which included a 
period of inactive duty training in the National Guard on 
February 7 and 8, 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND


"A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran contends that he did not have any back problems 
until he fell and injured his back on February 7, 1981, while 
on active duty for training in the National Guard.  He 
asserts that this fall was the cause of his current 
spondylolisthesis, pars defect L5/S1, with mild compression 
fracture T12 and degenerative changes L5, spondylosis C6-7.  
Specifically he avers that he did not injure his back during 
the motorcycle accident that he had in 1976.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (1998).  

Evidence of record establishes that the veteran was involved 
in a motorcycle accident in 1976 and thereafter complained of 
back pain.  A memorandum, dated March 1982, from a Colonel at 
the Tennessee Army National Guard Medical Center stated that 
the veteran's back pain was the result of a motorcycle 
accident in 1976.  This memorandum indicated that a private 
physician informed the author of the memorandum that the 
onset of the veteran's back pain was approximately five years 
previously and that the veteran received previous care by a 
chiropractor.  The private physician also noted that the 
veteran's old, long-standing problems with back pain were 
probably congenital and or developmental, however no surgical 
lesions were found.  

In an undated written statement, received in October 1997, 
the veteran stated that he sustained a back injury in March 
1979.  He wrote that the injury was from lifting heavy stock 
from his employer "Food Fair Market".  The veteran 
indicated that he was treated and released with a lumbar 
strain.  He stated that the March 1979 and February 1981 back 
injuries were the only two back injuries he sustained.  

There is no indication that a VA medical examination has been 
conducted or opinion obtained regarding the veteran's back 
disability.  Nevertheless, the Board finds that the evidence 
currently on file is sufficiently consistent with the 
veteran's allegation of worsening of a preexisting condition 
as a result of his fall during service to render his claim 
plausible and capable of substantiation.  Therefore, claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). VA has a 
duty to assist the claimant to develop facts pertinent to a 
well-grounded claim. That duty is not as yet discharged in 
this case.  Consequently, further development of the record 
is required prior to appellate review of the merits of the 
veteran's claim.

A Social Security Administration (SSA) decision, dated April 
1995, submitted by the veteran, showed an award of social 
security disability benefits due to his back problems.  The 
veteran did not submit SSA's list of evidence or copies of 
the medical records relied upon by SSA in rendering their 
decision.  SSA medical evidence has not been associated with 
the claims folder.  

A private physician has indicated that the veteran's long-
standing problems with back pain were probably congenital and 
or developmental, however that physician's medical records 
have not been associated with the claims folder. 

As noted, no recent VA medical examination has been conducted 
to ascertain the extent of the veteran's back disorder and 
whether the inservice injury aggravated any preexisting 
disability or whether there was an increase in severity that 
was due to the natural progress of the disease.  Accordingly, 
the case is REMANDED to the RO for the following development.


1.  The veteran should be asked to 
provide a list of all medical treatment 
that he has received for his claimed back 
disability before, during and since his 
injury on February 7, 1981.  The Board is 
interested in obtaining all records of 
treatment provided to the veteran in 
connection to his motorcycle injury in 
1976 and his subsequent injury in March 
1979 while working at the grocery store.  
He should be asked to complete the 
necessary authorizations for release of 
information from his private physicians 
and employers to the VA, if necessary.  
The RO should obtain all records from the 
sources reported by the veteran that are 
not already in the claims folder.  This 
should include any records of treatment 
or worker's compensation claims 
associated with any job-related injuries 
prior to February 1981.  The records 
obtained should be made part of the 
claims folder.  If the records of any 
private treatment cannot be obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  All records of any VA inpatient and 
outpatient medical treatment should also 
be obtained and associated with the 
claims folder 

3.  The RO should contact the SSA to 
obtain official documentation of the 
veteran's application for benefits 
including all copies of the medical 
records upon which any decision granting 
benefits to the veteran was based.  The 
RO should respectfully invite the 
attention of the SSA to 38 U.S.C.A. § 
5106 (West 1991).  All of these records 
are to be associated with the claims 
folder.

4.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the veteran should be 
scheduled for a VA medical examination 
limited to ascertain the nature and 
etiology of his current back disability.  
All tests and studies deemed necessary by 
the examiner should be conducted.  The 
examiner should specifically reconcile 
the prior diagnoses and specify the 
current correct diagnosis of the 
veteran's back disorder. The examiner 
must review all the medical data on file, 
especially the post service and service 
medical records and should specifically 
address the following questions:  (1) 
whether the medical evidence on file 
clearly establishes the presence of a 
chronic back disorder or pathology before 
the veteran's period of military service 
in February 1981; (2) if the veteran 
clearly had a back disorder before his 
period of service in 1981, the examiner 
should specifically indicate with 
consideration to all the treatment and 
complaints documented in service, whether 
such pre-exiting back condition became 
worse or was aggravated as a result of 
the veteran's fall in February 1981 while 
in service or was it due to the natural 
progress of the condition; (3) if the 
examiner finds that any pre-service back 
disorder, was not aggravated or did not 
become worse during the veteran's 
military service, the examiner should 
then specifically indicate the 
approximate date of onset of any 
currently identified back pathology; and 
(4) whether other factors may have played 
a role in the development of, or 
aggravation of, any back disorder found 
to be currently present.  If the veteran 
is not currently suffering from any back 
pathology which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service in 
February 1981, the examiner must 
specifically indicate so. The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.  The veteran's entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should be requested to 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder. 

5.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner, it must be returned to the 
examining physician for correction. 38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

6.  Following completion of the 
foregoing, the RO should again consider 
the veteran's claims in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all legal provisions 
pertaining to presumption of soundness 
and aggravation, and should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

7.  The veteran is hereby informed that 
he has a right to furnish additional 
evidence and/or argument while the case 
is in remand status. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate or to report for the 
requested examination may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

8.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. § 
3.655 (1998), when the claimant without 
good cause fails to report for 
examination, his claim for service 
connection will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, the VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  
Reference was made the M21-1, Part IV, 
paragraph 28.09(b) (3).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination. The 
remand serves as notification of the 
regulation.  

If upon completion of the above actions the claim remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case which 
summarizes all pertinent evidence, fully cites the applicable 
legal provisions and reflects clear explanation of the 
decision reached.  The veteran and his representative should 
then be afforded a reasonable amount of time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



